El Juez Asociado Señor Todd, Jr.
emitió la opinión del tribunal.
El 15 de abril de 1942 esta corte dictó una resolución en este caso declarando sin lugar la moción de desestimación presentada por los demandados apelados por el fundamento de que de una moción radicada por el demandante apelante aparecía que él había pagado al taquígrafo de la corte inferior la mitad de sus honorarios por preparar la transcrip-ción de la evidencia que sirvió de base para que el juez de la corte inferior, que no fue el que intervino en el juicio, pu-diera resolver el caso.
*370Los demandados apelados han solicitado la reconsidera-ción de dicha resolución alegando bajo juramento qne no es ■cierto que el demandante pagase al taquígrafo la certifica-ción de la evidencia testifical del juicio en cuanto a la ape-lación se refiere, la que fue satisfecha íntegramente por los demandados'para perfeccionar su apelación. Citadas las par-tes para una vista celebrada en el día de ayer para ser oídas sobre la moción de reconsideración y para en caso de que procediera la misma discutir la moción de desestimación, compareció únicamente el abogado de los demandados. Para sostener su moción presentó como prueba y fué admitida una certificación expedida por el taquígrafo de la corte inferior de la que aparece comprobado el hecho alegado por el de-mandante apelante al efecto de que transcribió el récord ta-quigráfico con el fin de someterlo al juez para que resolviera el caso y que recibió “de ambas partes el pago de sus hono-rarios”, pero certifica además dicho taquígrafo:
“Que resuelto el caso por el Hon. Juez Benjamín Ortiz y ha-biendo los demandados establecido recurso de apelación para ante el Hon. Tribunal Supremo, estos solicitaron y obtuvieron de la Hon. Corte de Distrito de Humaeao, P. E. una orden dirigida al suscri-biente para que éste preparara la transcripción de la evidencia, la cual preparó y radicó en la Secretaría de la ya citada corte, habiendo recibido el pagó de sus honorarios por este trabajo única y exclusi-vamente de parte de los demandados apelantes.
“Hago constar además, que los demandantes en el caso de epí-grafe, han solicitado de mí la transcripción de evidencia en ninguna ocasión antes de esta fecha.”
Presentó además dicho abogado un recibo creditivo de que pagó a dicho taquígrafo $40 importe del 50 por ciento del valor de la transcripción de evidencia y un cheque can-celado a favor del mismo taquígrafo como pago del valor de dicha transcripción a los fines de la apelación y además otro recibo por $15 pagados al Sr. Modesto Agosto, por conducto del Sr. Ernesto Méndez Soto, que así lo declaró, por prepa-rar la transcripción de autos en este caso.
*371 Habiéndose establecido debidamente el hecho de que el demandante apelante no ha perfeccionado su apelación por no haber radicado en tiempo la transcripción de eviden-cia para sostenerla, y además que los demandados apelados en ningún momento han consentido en que dicho demandante apelante utilice” la transcripción por ellos pagada y radicada para perfeccionar su apelación, el caso debe resolverse a base de la constante jurisprudencia de esta corte al efecto de que: :
“Cuando ambas partes apelan de una sentencia, si una sola de ellas prepara y eleva la transcripción de los autos, y se opone a ello, la otra parte no puede valerse de dicha transcripción para sostener su recurso.” Forés v. Balzac, 28 D.P.R. 3; Pardo v. Pardo, 19 D.P.R. 1188; Central Pasto Viejo v. Aponte, 34 D.P.R. 196;
regla que no fue variada en el caso de Acevedo v. Domenech, 49 D.P.R. 138, pues en él expresamente se dijo que “ ... la transcripción elevada por uno de los apelantes puede ser aprovechada por el otro siempre que, como aquí sucede, con-sienta en ello el apelante que la eleva.” (Bastardillas nues-tras.)
En el caso de autos el demandante apelante en ningún momento ha demostrado que los demandados hayan consen-tido que la transcripción elevada por ellos pueda ser apro-vechada por el demandante para perfeccionar su apelación. Por el contrario, en todo momento le han negado ese consen-timiento.
Por lo expuesto, se reconsidera nuestra resolución de atril 15, 1942; y se declara \con lugar la moción de los demandar-dos apelados y en su consecuencia se desestima el recurso ■establecido por el demandante apelante. '